Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the claims filed 8/31/2021.  Claims 4, 9-12, 14, and 16-20 are canceled.  Claims 1 and 21 are amended.  

Allowable Subject Matter
Claims 1-3, 5-8, 13, 15, and 21-23 are allowable.
The following is an examiner’s statement of reasons for allowance: The nearest prior art is Nagao JP2009257155.
The prior art neither teaches nor renders obvious a catalytic thruster comprising a feed tube extending a distance D1 into the reaction chamber, the distance D1 being defined from an inside surface of a narrow bottom of a thermal standoff cup where the feed tube enters to a tip of the feed tube in a reaction chamber, the reaction chamber is disposed about a central axis and has a radial dimension D2 relative to a central axis, and a penetration ratio of the distance D1 to the radial dimension D2 is greater than or equal to 1:1, in combination with the other limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.


Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792. The examiner can normally be reached Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/ARUN GOYAL/Primary Examiner, Art Unit 3741